Opinion by
Smith, J.,
The defendants were engaged in the tanning business for many years, and had in their employ a large number of persons. They also carried on a mercantile business and supplied their employees with merchandise. In the conduct of their business certain rules were enforced, one of which was as follows :
“ Each person hired with the intention of remaining in the employ of this company will be charged to come from his first day’s work fifty cents, which will be put into what is called the relief fund.. Each employee after six consecutive months’ work *486will become eligible to this fund. Fund to be used in the discretion of the superintendent or manager of this business, and to be used in case of severe sickness among emplo3rees, death in families, or any such worthy case as may be considered proper, and in issuing orders for medical treatment. This relief fund will be managed entirely under the discretion of the superintendent or manager of this business.”
All the employees of the company in and about the tannery (varying from about 600 to 1,000) contributed to the fund as required by this rule, without discrimination. The monej^s were applied and distributed as provided by the rule, and notices were posted from month to month in the store and at the tannery, showing the manner of its disbursement. According to the evidence it was paid out to the sick and needy for necessaries including doctor’s bills and medicine, and seems to have been disbursed conscientious^ and for the purpose for which it was collected. Collections under the rule ceased in May, 1901, and after June of that year the work of returning the balance to the contributors was begun. At the time of trial there remained on hand $278.33. From this balance the plaintiff seeks to reeover the amount of his contribution, $22.50, less what he owed the company on a store account, claiming $8.44, for which he obtained a verdict in this case.
He protested against the deduction of fifty cents per month on the first month of his employment, but, according to the evidence, he was then informed of the rule and told that if he remained in the employ of the company he would have to submit to it, and if he was not satisfied he must stop work. After this he continued in the company’s employ without protest, contributing to the fund fifty cents monthly, and receiving allowances from it as occasion required during the period of his employment like the other employees. During the forty-five months he was employed, the plaintiff received in disbursements from the fund over $8.00 for himself and family. About the 10th of each month the plaintiff received his pa3' for the preceding month and signed receipts therefor: “ Received payment in full to date.”
Unquestionably the plaintiff cannot now recover, in this action, any part of the fund. His contributions were voluntary and the receipts were a ratification which now estop him from *487gainsaying their truth. After having given forty-five such receipts with full knowledge of their import, it is absurd to ask a court to relieve him from the effect of such ratification, or to disregard the plain rules of business integrity: Flynn v. Hurlock, 194 Pa. 462; Daly v. Dallmeyer, 20 Pa. Superior Ct. 366.
If the plaintiff has an equitable right to any portion of the fund yet remaining, he cannot recover it in this action, under the pleadings. If liable to the plaintiff at all the law will not imply a promise to repay before the defendant’s liability to refund has been ascertained and established: Reeside v. Reeside, 49 Pa. 322. See also Enterprise Oil & Gas Co. v. National Transit Co., 172 Pa. 421, and Norris v. Gould, 15 Weekly Notes of Cases, 187.
Judgment reversed.